DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 30, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9-13, 15-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fujdala et al. (US 2015/0221506, hereinafter “Fujdala,” previously cited.)
Regarding claim 1, Fujdala teaches a coating liquid comprising: 
(e.g. Al, Ga, ¶[0063]); 
a Group B element, which is at least one selected from the group consisting of In and TI (e.g. In, ¶[0063]); 
a Group C element, which is at least one selected from the group consisting of Group 4 elements, Group 5 elements, Group 6 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 14 elements, Group 15 elements, and Group 16 elements (¶[0262]); and 
a solvent (¶¶[0020], [0042], [0067]).
wherein the Group C element is at least one selected from the group consisting of Hf, V, Nb, Mn, Re, Fe, Os, Co, Rh, Ir, Ni, Pd, Pt, Ge, Sn, Pb, Se, and Te (e.g. Nb,  ¶[0262]), and 
wherein a total number of atoms of the Group C element (NC) and a total number of atoms of the Group B element (NB) satisfy the following formula: 
0.0001 ≤ [NC/NB] ≤ 0.05 (¶¶[0063]-[0064]) and [0263]).
Regarding claim 7 (1), Fujdala teaches wherein the total number of atoms of the Group A element (NA) and the total number of atoms of the Group B element (NB) satisfy Formula (1) of 0.2 ≤ [NA/NB] ≤ 0.2 (¶¶[0063]-[0064]).
Regarding claim 9, Fujdala teaches a coating liquid comprising: 
a Group A element, which is at least one selected from the group consisting of Sc, Y, Ln, B, Al, and Ga (e.g. Ga, B, Al, ¶[0063]); 
a Group B element, which is at least one selected from the group consisting of In and Tl (e.g. In, ¶[0063]); 
(e.g. Ti, Zr (Group 4 elements), ¶[0261]); 
wherein the coating liquid is obtained by dissolving, in the solvent, a Group A element-including compound including the Group A element, a Group B element-including compound including the Group B element, and a Group C element-including compound including the Group C element (e.g. ¶¶[0025], [0040], [0042], [0057], [0088] and [0111]).
wherein the Group A element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, organic acid salts, metal alkoxides, organometallics, and metal complexes (e.g. ¶¶[0080]-[0085]), 
wherein the Group B element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, organic acid salts, metal alkoxides, organometallics, and metal complexes (e.g. ¶¶[0080]-[0085]); and  4Docket No. 512226US Preliminary Amendment 
wherein the Group C element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, organic acid salts, metal alkoxides, organometallics, and metal complexes (e.g. ¶¶[0261]-[0267])
Regarding claim 10 (1), Fujdala teaches wherein the solvent comprises an organic solvent (¶[0042]).  
Regarding claim 11 (10), Fujdala teaches wherein the organic solvent comprises at least one selected from the group consisting of organic acids, organic acid (e.g. glycol ethers, ¶[0174]).
Regarding claim 12 (1), Fujdala teaches a method for producing an n-type oxide semiconductor film, the method comprising:
coating a coating liquid according to claim 1 on an object to be coated (e.g. ¶¶[0021]-[0028], [0204]); and
drying the object and baking the object after the drying (e.g. ¶¶[0224]-[0229]).
Regarding claim 13 (1), Fujdala method for producing a field-effect transistor (Fig. 2 and ¶[0143]), the method comprising: 
forming a gate electrode on a substrate (20, Fig. 2 and ¶[0143]); 
forming a gate insulating layer (30, Fig. 2 and ¶[0143]) on the gate electrode;  5Docket No. 512226US Preliminary Amendment 
forming a source electrode and a drain electrode on the gate insulating layer to be spaced from each other (50, 60, Fig. 2 and ¶[0143]); and 
forming an active layer on the gate insulating layer, and in a channel region between the source electrode and the drain electrode, the active layer being formed of an n-type oxide semiconductor (40, Fig. 2 and ¶[0143], where it is noted that since the coating liquid disclosed by Fujdala has the same composition as that claimed it would be considered an n-type oxide semiconductor),
 wherein the forming the active layer is coating the coating liquid according to claim 1 on the gate insulating layer to form the active layer formed of the n-type oxide semiconductor (40, Fig. 2 and ¶[0147]). 
Regarding claim 15 (13), 6Docket No. 512226US Preliminary AmendmentFujdala teaches wherein, the forming the active layer comprises adjusting, in the coating liquid, a total number of atoms of the Group A (NA), (where it is noted that since the prior art teaches all of the claimed elements at least one of the listed results would be met).
Regarding claim 16 (1), Fujdala teaches n-type oxide semiconductor film, which is a baked product of the coating liquid according to claims 1 (¶¶[0021]-[0028], [0204], [0224]-[0250], where it is noted that since the coating liquid disclosed by Fujdala has the same composition as that claimed it would be considered an n-type oxide semiconductor).  Furthermore, it is noted that the claim limitation specifying that the n-type oxide semiconductor film is a baked product of the coating liquid, is a product-by-process and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Fujdala teaches all the structure (i.e. n-type oxide semiconductor film) the claimed method does not distinguish from the prior art. 
Regarding claim 17 (16), Fujdala teaches semiconductor element (e.g. transistor, ¶[0024]) comprising an active layer including the n-type oxide semiconductor film according to claim 16 (¶¶[0021]-[0028], [0204], [0224]-[0250]).  
Regarding claim 19 (16), Fujdala teaches field-effect transistor (Fig. 2 and ¶¶[0143]-[0150]) comprising: 
(20, Fig. 2 and ¶¶[0143]-[0150], where it is known in the art that a gate electrode is configured for applying gate voltage); 
a source electrode and a drain electrode (50, 60, Fig. 2 and ¶[0143]); 
an active layer (40, Fig. 2 and ¶¶[0143]-[0148]) formed between the source electrode and the drain electrode, and being formed of an n-type oxide semiconductor film; and 
a gate insulating layer (30, Fig. 2 and ¶¶[0143]-[0150] formed between the gate electrode and the active layer, 
wherein the n-type oxide semiconductor film is the n-type oxide semiconductor film according to claim 16 (¶¶[0021]-[0028], [0204], [0224]-[0250]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9-13, 15-17, 19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2012/0306834, hereinafter “Ueda `834,” previously cited) in view of Honda et al. (US 2009/0173938, hereinafter “Honda,” previously cited).
Regarding claim 1, Ueda `834 teaches a coating liquid (¶[0076]) comprising: 
a Group A element, which is at least one selected from the group consisting of Sc, Y, Ln, B, Al, and Ga (e.g. Sc, Y, Ln, ¶[0084]); 
a Group B element, which is at least one selected from the group consisting of In and Tl (e.g. In, ¶[0084]); 
a Group C element, which is at least one selected from the group consisting of Group 4 elements, Group 5 elements, Group 6 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 14 elements, Group 15 elements, and Group 16 elements; and 
wherein the Group C element is at least one selected from the group consisting of Hf, V, Nb, Mn, Re, Fe, Os, Co, Rh, Ir, Ni, Pd, Pt, Ge, Sn, Pb, Se, and Te (e.g. Hf, V, Nb, Sn, ¶[0084]), and 
While Ueda `834 teaches that a total number of atoms of the Group C element (NC) and a total number of atoms of the Group B element (NB) satisfy the formula 0.0001 ≤ [NC/NB] ≤ 0.05 for some of the disclosed exemplary compounds, such as Y0.6 In1.39 W0.01 O3, (Example 5, Table 1), Ueda `834 does not explicitly disclose compounds for all the possible combination of the listed Group A, Group B and Group C elements.  Nonetheless, one of ordinary skill in the art would find it obvious to form compounds that include some of the other Group C elements disclosed by Ueda `834 (e.g. V, Sn, Hf, Nb) such that the claimed ratio of NC/NB is satisfied as these elements are considered art-recognized equivalents by Ueda `834 (where it is noted that this reasoning is consistent with the reasoning applied in the instant application which provides only exemplary compounds for all the possible combination of the listed Group A, Group B and Group C elements).  Therefore, because the various claimed Group C elements were art-recognized equivalents before the effective filing date of the claimed invention, a person having ordinary skill in the art to which the invention pertain would have found it obvious to substitute one of the Group C elements listed by Ueda `834 for another at the ratio that satisfies the claimed formula.
Moreover, while Ueda `834, teaches that the disclosed composition can be in a form of a coating liquid (¶[0076]), Ueda does not explicitly teach that the coating liquid includes a solvent.  Nonetheless, using a solvent as part of a coating liquid is well-known in the art as evidenced by Honda (¶¶[0036]-[0056]).  Namely, Honda teaches that Group A, Group B and Group C elements disclosed by Ueda can be dissolved in a solvent to form a coating liquid that can improve productivity of the desired coating (¶[0045]).
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art, and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the solvent disclosed by Honda in the coating liquid disclosed by Ueda `834 in order to improve productivity of the desired coating. 
Regarding claim 2 (1), the combined teaching of Ueda `834 and Honda discloses wherein the Group A element is at least one selected from the group consisting of Sc, Y, and Ln (Ueda `834, ¶[0084]).  
Regarding claim 3 (1), the combined teaching of Ueda `834 and Honda discloses wherein a combination of the Group A element and the Group B element is a combination capable of forming a complex oxide having a bixbyite structure (Ueda `834, ¶[0084]).
Regarding claim 7 (1), the combined teaching of Ueda `834 and Honda teaches wherein a total number of atoms of the Group A element (NA) and a total number of atoms of the Group B element (NB) satisfy the following formula  0.02 ≤ [NA/NB] ≤ 0.2 (¶[0084], in a disclosed In1.6Y0.4O3 compound the ration of NAY/NBIn is 0.2).  3Application No. 15/759,698 Reply to Office Action of May 30, 2019 
Regarding claim 9, Ueda `834 teaches a coating liquid (¶[0076]) comprising: 
a Group A element, which is at least one selected from the group consisting of Sc, Y, Ln, B, Al, and Ga (e.g. Sc, Y, Ln, ¶[0084]); 
a Group B element, which is at least one selected from the group consisting of In and Tl (e.g. In, ¶[0084]); 
a Group C element, which is at least one selected from the group consisting of Group 4 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 14 elements, Group 15 elements, and Group 16 elements (e.g. Zr, Hf, Ti, ¶[0084]). 
While Ueda `834 teaches that the disclosed composition can be in a form of a coating liquid (¶[0076]), Ueda `834 does not explicitly teach that the coating liquid includes a solvent, wherein the coating liquid is obtained by dissolving, in the solvent, a 
Nonetheless, using a solvent as part of a coating liquid wherein the coating liquid is obtained by dissolving, in the solvent, a Group A element-including compound including the Group A element, a Group B element-including compound including the Group B element, and a Group C element-including compound including the Group C element, wherein the Group A element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, wherein the Group B element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts, and 4Application No. 15/759,698 Reply to Office Action of May 30, 2019wherein the Group C element-including compound comprises at least one selected from the group consisting of inorganic salts, oxides, hydroxides, and organic acid salts is well known in the art as evidenced by Honda (¶¶[0036]-[0056]).  Namely, Honda teaches that a Group A element, a Group B element and a Group C element disclosed by Ueda `834 can be used in a coating liquid, wherein the coating liquid is obtained by dissolving, in a solvent, a Group A element-containing compound, a (¶[0045]).
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art.  Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to dissolve, in a solvent, an inorganic salts of the Group A, Group B and Group C elements disclosed by Ueda `834 in order to form a coating liquid that can improve productivity of the desired coating.
Moreover, it is noted that limitations directed to how the coating liquid is obtained (e.g. by dissolving) render the claim a product-by-process claim.  Therefore the claim is treated according to MPEP § 2113, which notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since the combined teaching of Ueda `834 and Honda disclose the claimed coating liquid, the claimed method does not distinguish it from the prior art. 
Regarding claim 10 (1), the combined teaching of Ueda `834 and Honda discloses wherein the solvent comprises an organic solvent (Honda, ¶[0046]).  
Regarding claim 11 (10), the combined teaching of Ueda `834 and Honda discloses wherein the organic solvent comprises at least one selected from the group consisting of organic acids, organic acid esters, aromatic compounds, diols, glycol ethers, and aprotic polar solvents (Honda, ¶[0046]).  
Regarding claim 12 (1), the combined teaching of Ueda `834 and Honda discloses a method for producing an n-type oxide semiconductor film (Ueda `834, ¶¶[0072]-[0077] and [0084]), the method comprising: 
coating the coating liquid according to claim 1 on an object to be coated (Ueda `834, ¶[0076]) and drying the object and baking the object after the drying (Honda, ¶[0056]).  
Regarding claim 13 (1), the combined teaching of Ueda `834 and Honda discloses a method for producing a field-effect transistor, the method comprising:
forming a gate electrode on a substrate (26, Ueda `834, Fig. 7 and ¶[0074]); 
forming a gate insulating layer on the gate electrode (25, Ueda `834, Fig. 7 and ¶[0075]); 
forming a source electrode and a drain electrode on the gate insulating layer to be spaced from each other (23 and 24, Ueda `834, Fig. 7 and ¶[0092]); and  5Application No. 15/759,698 Reply to Office Action of May 30, 2019 
forming an active layer on the gate insulating layer (22, Ueda `834, Fig. 7 and ¶[0076]), and in a channel region between the source electrode and the drain electrode (Ueda `834, Fig. 7), the active layer being formed of an n-type oxide semiconductor (Ueda `834, ¶[0077]), 
wherein the forming the active layer is coating the coating liquid according to (Ueda `834, ¶[0076]) on the gate insulating layer (Ueda `834, Fig. 7) to form the active layer formed of the n-type oxide semiconductor.
Regarding claim 15 (13), the combined teaching of Ueda `834 and Honda discloses wherein, the forming the active layer comprises adjusting, in the coating liquid, a total number of atoms of the Group A (NA), a total number of atoms of the Group B (e.g. Table 1, Ueda `834 and Honda, ¶¶[0037]-[0040]).
Regarding claim 16 (1), the combined teaching of Ueda `834 and Honda discloses n-type oxide semiconductor film, which is a baked product of the coating liquid according to claims 1 (Honda, ¶[0056]).  Moreover, it is noted that the limitation specifying that the n-type oxide semiconductor film is a baked product of the coating liquid renders the claim a product-by-process claim.  Therefore the claim is treated according to MPEP § 2113, which notes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Ueda `834 and Honda disclose all the claimed structure (i.e. n-type oxide semiconductor film) the claimed method does not distinguish from the prior art. 
Regarding claim 17 (16), the combined teaching of Ueda `834 and Honda discloses a semiconductor element (e.g. transistor, Ueda `834, Fig. 7 and ¶¶[0070]-[0076] and [0092]) comprising an active layer including the n-type oxide semiconductor film according to claim 16 (Ueda `834, ¶[0084]).
Regarding claim 19 (16), the combined teaching of Ueda `834 and Honda discloses field-effect transistor (Ueda `834, Fig. 7 and ¶¶[0070]-[0076] and [0092]) comprising: 
a gate electrode configured to apply gate voltage (26, Ueda `834, Fig. 7 and ¶[0074]); where it is known in the art that a gate electrode is configured for applying gate voltage); 
(23 and 24, Ueda `834, Fig. 7 and ¶[0092]); 
an active layer (22, Ueda `834, Fig. 7 and ¶[0076]) formed between the source electrode and the drain electrode, and being formed of an n-type oxide semiconductor film (Ueda `834, ¶¶[0077] and [0084]); and 
a gate insulating layer (25, Ueda `834, Fig. 7 and ¶[0075]) formed between the gate electrode and the active layer, 
wherein the n-type oxide semiconductor film is the n-type oxide semiconductor film according to claim 16 (Honda, ¶[0056]).
Regarding claim 21 (9), the combined teaching of Ueda `834 and Honda discloses wherein the Group A element is at least one selected from the group consisting of Sc, Y, and Ln (e.g. Sc, Y, Ln, Ueda `834, ¶[0084]).  
Regarding claim 22 (9), the combined teaching of Ueda `834 and Honda discloses wherein a combination of the Group A element and the Group B element is a combination capable of forming a complex oxide having a bixbyite structure (Ueda `834, ¶[0084]).  
Regarding claim 23 (9), the combined teaching of Ueda `834 and Honda discloses wherein the Group C element is at least one selected from the group consisting of Ti, Zr, Hf, V, Nb, Ta, Cr, Mo, W, Mn, Re, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Ge, Sn, Pb, Sb, Bi, Se, and Te (e.g. Hf, Zr, V, Nb, Sb, Ueda `834, ¶[0084]).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 2015/0001531, hereinafter “Ueda `531,” previously cited) in view of Honda et al. (US 2009/0173938, hereinafter “Honda,” previously cited).
Regarding claim 5, Ueda `531 teaches a coating comprising: 
a Group A element, which is at least one selected from the group consisting of Zr, Hf, Ce, Si, and Ge (¶[0082]); 
a Group B element, which is at least one selected from the group consisting of Ti and Sn (¶[0082]); 
a Group C element, which is at least one selected from the group consisting of Group 5 elements, Group 6 elements, Group 7 elements, Group 8 elements, Group 9 elements, Group 10 elements, Group 15 elements, and Group 16 elements (¶[0083]); and 
wherein the Group C element is at least one selected from the group consisting of V, Ta, Mo, W, Mn, Re, Os, Ir, Pt, Se, and Te (e.g. W, Ta, Mo, Te, ¶[0083]).
While Ueda `531 teaches that a total number of atoms of the Group C element (NC) and a total number of atoms of the Group B element (NB) satisfy the formula 0.0001 ≤ [NC/NB] ≤ 0.05 for some of the disclosed exemplary compounds, such as Pb3 Bi2.98 Te0.02 GeO8, (Example 8, Table 2), Ueda `531 does not explicitly disclose compounds for all the possible combination of the listed Group A, Group B and Group C elements.  Nonetheless, one of ordinary skill in the art would find it obvious to form compounds that include some of the other Group C elements disclosed by Ueda `531 (e.g. W, Ta, Mo, Te) such that the claimed ratio of NC/NB is satisfied as these elements are considered art-recognized equivalents by Ueda `531 (where it is noted that this reasoning is consistent with the reasoning applied in the instant application which provides only exemplary compounds for the possible combination of the listed Group A, Group B and Group C elements).  Therefore, because the various claimed Group C elements were art-recognized equivalents before the effective filing date of the claimed invention, a person having ordinary skill in the art to which the invention pertain would have found it obvious to substitute one of the Group C elements listed by Ueda `531 for another at the ratio that satisfies the claimed formula.
Moreover, Honda, in a similar field of endeavor, teaches that coatings formed via sputtering as disclosed by Ueda `531 and coating formed using a coating liquid as claimed, wherein the coating liquid includes a solvent are well-known methods in the art for forming a coating and one of ordinary skill in the art would be motivated to use a coating liquid in place of sputtering target in order to improve productivity (Honda, ¶[0045]). 
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a coating disclosed by Ueda `531 using a coating liquid instead of a sputtering target such coating technique are well-known in the art and considered equivalent.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda `834 and Honda as applied to claim 1 above and further in view of Herman et al. (US 2012/0012835, hereinafter “Herman”).
Regarding claim 14 (1), the combined teaching of Ueda `834 and Honda was discussed above and includes a teaching of method for producing bottom gate field-effect transistor which includes forming a gate electrode on a substrate, followed by a steps of forming gate insulating layer on the gate electrode, forming a source and drain electrodes on the gate insulating layer and forming an active layer on the gate insulating layer, and in a channel region between the source electrode and the drain electrode, the active layer being formed of an n-type oxide semiconductor.  While Ueda `834 and Honda do not explicitly teach a method of forming a top gate electrode transistors that would require forming a source electrode and a drain electrode on a substrate to be spaced from each other, forming an active layer on the substrate and in a channel region between the source electrode and the drain electrode, forming a gate insulating layer on the active layer, and forming a gate electrode on the gate insulating layer, such methods are well-known in the art and would simply require using the steps already disclosed by the combined teaching of Ueda `834 and Honda in a different order as evidenced by Herman (Fig. 4, ¶[0035]).
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form a top gate field-effect transistor using the method steps disclosed by Ueda `834 and Honda as such technique is well-known in the art.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda `834 and Honda as applied to claim 17 above and further in view of Iwasaki (US 2007/0063211, previously cited).
Regarding claim 18 (17), the combined teaching of Ueda `834 and Honda was discussed above in the rejection of claim 17 and includes a teaching of the semiconductor element (e.g. transistor) comprising an active layer including the n-type oxide semiconductor film (Ueda `834 and ¶[0070]).  While Ueda `834 and Honda disclose that the semiconductor film can be used in a transistor, Ueda `834 and Honda, do not explicitly teach that the semiconductor element could also be a diode.  Nonetheless, using a semiconductor element that comprises an active layer including the n-type oxide semiconductor film in a diode instead of a transistor would be obvious to one of ordinary skill in the art as evidenced by Iwasaki.  Specifically, Iwasaki teaches that an oxide semiconductor layer can be equally used in a thin-film transistor and a thin-film diode depending on the intended purpose of as such device.   
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use n-type semiconductor film disclosed by Ueda `834 and Honda in a diode as such techniques are well known in the art as evidence by Iwasaki, in order to meet the intended purpose of the device.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda `531 and Honda as applied to claim 5 above.  
Regarding claim 20 (5), the combined teaching of Ueda `531 and Honda was disclosed above in the rejection of claim 5. While Ueda `531 and Honda, do not explicitly teach wherein a total number of atoms of the Group A element (NA) and a total number of atoms of the Group B element (NB) satisfy the following formula: 0.02 ≤ (e.g. Ueda `531, ¶¶[0066], [0077] and [0088]).  
Accordingly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to vary the total number of atoms of the Group A and Group B elements so that the ratio of the total number of atoms of the Group A element to the total number of atoms of the Group B element is within the claimed range in order to form a coating liquid that results in a coating with desired characteristics, including desired carrier mobility.

Response to Arguments
Applicant's arguments filed April 3, 2020 have been fully considered but they are either not persuasive or moot in view of the new grounds of rejection.
With respect to claims 1, 5 and 9, the applicant argues that Ueda `834 and Ueda `531 fail to teach the claimed invention because the amended claims no longer cover the specific exemplary compounds disclosed by the prior art.  The examiner respectfully disagrees.
As discussed above in the rejection of the claims both Ueda `834 and Ueda `531 disclose a number of equivalent materials for the Group A, Group B and Group C elements, with the specific amount of the Group A, Group B and Group C elements disclosed by the exemplary compounds.  Accordingly, one of ordinary skill in the art 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232.  The examiner can normally be reached on 9:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/26/2021